It appears that the two assignments of error, or "propositions," were intended to relate to the plea of privilege, as the "statement" in the brief refers entirely to such plea. In the circumstances of the case the appellant would be held to have waived consideration of the order overruling the plea of privilege by not appealing at the term the order was overruled, the cause not being tried on its merits at that term of court. Grain Co. v. Windsor  Stanley (Tex.Com.App.) 255 S.W. 158, is a case similar to and which rules the present one in respect to waiver of the plea by failure to appeal. If the second *Page 556 
assignment of error, or "proposition," was not intended to relate specially to the plea of privilege, as we think was intended to be done, then it cannot be considered, being entirely too general in its nature and not followed by a discussion or a statement from the record.
The judgment is ordered affirmed.